Citation Nr: 0008102	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  95-15 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for residuals of a 
cerebral concussion, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
February 1968.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The November 1993, March 1995, December 1995, and August 1996 
rating decisions continued the 10 percent evaluation for 
residuals of a brain concussion.  


FINDINGS OF FACT

1.  The medical evidence included a minimally abnormal 1993 
electroencephalogram and subjective complaints of insomnia 
and dizzy surges.

2.  The veteran's test profiles showed that he was 
neuropsychologically intact with no cognitive neurological 
syndrome.  

3.  Residuals of a brain concussion did not manifest as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
multi-infarct dementia, current panic attacks, 
suspiciousness, occasional decrease in work efficiency, or 
intermittent periods of inability to perform occupational 
tasks.  


CONCLUSION OF LAW

The criteria are not met for entitlement to an increased 
rating for residuals of a brain concussion, currently 
evaluated as 10 percent disabling.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.2; 4.124a, Diagnostic 
Code 8045; 38 C.F.R. § 4.130, Diagnostic Codes 9304 and 9327 
(1999) (effective November 7, 1996); 38 C.F.R. § 4.132, 
Diagnostic Code 9304 (1996) (effective prior to November 7, 
1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Treatment reports from 1994 to 1997 showed that the veteran 
was seen for atypical chest pain likely secondary to a panic 
disorder in November 1993.  He was seen at the clinic for 
probable or actual panic attacks and anxiety in July 1993, 
August 1993, March 1994, July 1994, and December 1996.  

The veteran underwent a VA examination in May 1995.  He 
reported memory problems, depressive episodes, insomnia, 
worry, anxiety, and isolation.  The veteran had worked as a 
preschool teacher but had not worked since 1981.  He reported 
that he was fired from his last 4 jobs.  Mental status 
examination revealed that his mood was depressed, and his 
affect was blunted.  His speech was normal.  Thought process 
was logical and goal-directed.  He was not suicidal.  Insight 
was impaired.  Judgment was fair.  The Axis I diagnosis was 
chronic dysthymia, and the current global assessment function 
score was 40.  

The veteran underwent a VA examination in March 1996 for over 
5 hours.  The veteran's medical history was significant for 
head trauma in 1966 when he was struck in the right frontal 
region and lost consciousness for a short period of time.  He 
was discharged from the hospital after 10 days and was said 
to have improved with regard to diagnoses of non-depressed 
fracture of the floor of the right orbit and roof of the 
right frontal sinus, concussion of the brain, and contusion 
of the face.  A 1993 magnetic resonance imaging of the brain 
was negative.  A 1993 electroencephalogram was minimally 
abnormal, showing occasional spikes over the right 
parietal/occipital regions.  The veteran had a history of 
multiple somatic complaints.  In 1993, the veteran was 
successfully treated for panic disorder in the VA mental 
health clinic.  The veteran had a master's degree in early 
childhood education and teaching credentials.  He had held 
several jobs and was self-employed as a massage therapist.  
He was fired from or quit all of his jobs, and his massage 
therapy business was not successful.  He had been unemployed 
since 1989.  The veteran's mood was calm, and his affect was 
appropriate.  His thought process was generally logical.  He 
reported memory problems and that he was fired from a job for 
forgetting what his boss told him.  He reported making bad 
decisions and that he could not think clearly.  He reported 
getting lost while driving and having difficulty focusing 
while reading.  He reported extreme social isolation.  
Neuropsychological test results indicated that the veteran's 
overall intellectual functioning was within the average 
range, and test results from other cognitive domains were all 
consistent with this.  The veteran made no errors on 2 tests 
of attention and psychomotor speed.  He scored within normal 
limits on all memory measures.  He demonstrated intact 
perceptual/ constructional and abstract/conceptual abilities.  
Test profiles indicated a neuropsychologically intact 
individual with no indication of a cognitive neurological 
syndrome.  The examiner opined that the veteran's complaints 
of memory problems did not stem from an organic disorder.  
Anxiety did not appear to be a current problem though 
feelings of inadequacy and lack of emotional resources were 
quite evident and might have contributed to his multiple 
somatic complaints.  

The veteran underwent a VA examination in December 1997.  The 
examiner reviewed the veteran's claims file prior to seeing 
the veteran.  The veteran had a magnetic resonance imaging 
test in 1993 that was negative.  An EGG (sic) showed a 
minimal spike-wave pattern in the right parietal occipital 
region that was thought to be secondary to the brain 
contusion.  The veteran had a neuropsychiatric opinion that 
showed no cognitive, neurologic sequelae from the injury.  
The veteran reported that most of his neural psychiatric 
symptoms had resolved.  He reported short-term memory loss 
but good long-term memory.  Physical examination revealed 
that the veteran had normal mentation and normal speech.  The 
cranial nerves II through XII were intact.  The deep tendon 
reflexes and sensation and strength were within normal limits 
with no obvious focal abnormalities noted on neurologic exam.  
The assessment was a closed head injury with nondepressed 
fractures of the right frontal sinus and 4 of the orbits, 
contusions of the face, and concussion injury to the brain.  
The examiner stated that the veteran also had a picture 
consistent with allergic rhinitis and chronic sinusitis.  The 
examiner opined that the objective residuals included memory 
loss and a sensation of plugged sinuses, with objective signs 
including the positive electroencephalogram and prior x-ray 
evidence of fractures.  The examiner opined that allergic 
rhinitis was likely not caused by the concussion or the 
fracture but allergic rhinitis coupled with the fracture 
might predispose the veteran to chronic sinusitis.  

The April 1995 appeal and the representative's November 1999 
statement alleged that the veteran deserved an increase in 
his disability rating because of an inability to hold a job 
and to function socially.  The veteran claimed that he had 
memory loss, possible brain seizures, environmental 
sensitivity, dizzy surges, panic disorder symptoms, treatment 
for high blood pressure, non-specific numbness and tingling, 
lack of energy, lack of motivation, emotional instability, 
bad dreams, tinnitus, and an inability to concentrate on a 
task for long periods.  


Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  The Rating Schedule also provides that when 
evaluating the mental disorder, the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission shall be considered and the evaluation shall be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  The evaluation also must consider 
the extent of social impairment, but shall not be assigned 
solely on the basis of social impairment.  When a single 
disability has been diagnosed both as a physical condition 
and as a mental disorder, the rating agency shall evaluate it 
using a diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  See 38 C.F.R. § 4.126 
(1999).  

Organic disease of the central nervous system are evaluated 
under the criteria of 38 C.F.R. §  4.124, the schedule of 
ratings for neurological conditions and convulsive disorders.  
With the exceptions noted, disability from the following 
diseases and their residuals may be rated from 10 percent to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  Consider especially psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule.  
With partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves.  

Brain disease due to trauma is evaluated under the criteria 
of Diagnostic Code 8045.  Purely neurological disabilities, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain, will be rated 
under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code 
(e.g., 8045-8207).  Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (1999).  

Dementia due to head trauma is evaluated under the criteria 
of Diagnostic Code 9304, and other organic mental disorder 
(including personality change due to a general medical 
condition) is evaluated under the criteria of Diagnostic Code 
9327, under the General Rating Formula for Mental Disorders.  
New evaluation criteria for dementia and other organic mental 
disorder became effective November 7, 1996.  Where a law or 
regulation changes after a claim is filed or reopened, but 
before the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, the 
disorders must be evaluated under the criteria, old or new, 
which are determined to be more beneficial to the veteran.  
The Board notes, however, that Diagnostic Code 9327 did not 
exist prior to November 1996.  

Under the new criteria effective since November 1996, a 10 
percent evaluation is warranted when there is occupation and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9304 and 9327 (1999).  

Prior to November 1996, governing regulation provided that 
the severity of a psychiatric disability would be measured by 
actual symptomatology, as it affects social and industrial 
adaptability.  Evaluators were specifically instructed not to 
"underevaluate the emotionally sick veteran with a good work 
record, nor [to] overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture."  38 C.F.R. § 4.130 (1996).  Under the 
old criteria in effect prior to November 1996, a 10 percent 
evaluation is warranted when there is less than the criteria 
for the 30 percent rating, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation is warranted for 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
evaluation is warranted if an ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted if an 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 evaluation is warranted if the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such a fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to maintain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9304 (1996).  
In applying this standard, the VA interprets "definite" to 
mean "distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  



Analysis

The claim for an increased rating is well grounded because 
the veteran alleged that the residuals of his brain 
concussion had worsened.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A veteran's assertion that 
the disability has worsened serves to render the claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

A rating higher than 10 percent is not available under the 
criteria of Diagnostic Code 8045.  Although the 1993 
electroencephalogram was minimally abnormal, the medical 
evidence did not show hemiplegia, epileptiform seizures, or 
facial nerve paralysis for rating under the diagnostic codes 
specifically dealing with such disabilities.  Therefore, the 
veteran's purely subjective complaints of insomnia and dizzy 
surges, as reported in lay statements and to examiners, will 
be rated at 10 percent and no more under Diagnostic Code 
9304.   A rating higher than 10 percent is not available for 
brain disease due to trauma under Diagnostic Code 9304 
because the medical evidence did not include a diagnosis of 
multi-infarct dementia associated with brain trauma.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8045 (1999).  

Although the 1993 electroencephalogram was minimally 
abnormal, a higher 30 percent evaluation is not warranted 
under the criteria of the new Diagnostic Code 9327, effective 
November 1996.  The evidence did not show current panic 
attacks, suspiciousness, memory loss, occasional decrease in 
work efficiency, or intermittent periods of inability to 
perform occupational tasks.  The veteran's panic attacks were 
successfully treated at the VA clinic in 1993.  The veteran 
stated that he was fired from one job due to forgetfulness, 
and the December 1997 examiner opined that memory loss was an 
objective residual.  However, the veteran performed within 
normal limits on a series of memory measures when tested in 
March 1996, and that examiner opined that memory problems did 
not stem from an organic disorder.  Although the veteran got 
lost while driving, the medical evidence did not attribute 
this to memory problems or to disorientation.  

The evidence did not show occasional decrease in work 
efficiency.  Although the veteran was fired from some jobs, 
he admitted that he voluntarily quit other jobs, and during 
other periods of unemployment, he told examiners that he was 
caring for his mother during a terminal illness.  The veteran 
worked efficiently enough to earn a masters degree in 
childhood education and to earn teaching credentials.  The 
March 1996 examiner found that the veteran made no errors on 
2 tests of attention and psychomotor speed, his test profiles 
showed that he was neuropsychologically intact with no 
cognitive neurological syndrome, and he demonstrated intact 
perceptual and abstract abilities.  

The veteran claimed that he was socially isolated, but he had 
attended college for about 7 years, worked at a succession of 
jobs, and started his own business.  The evidence did not 
show such reduction in initiative, flexibility, efficiency, 
and reliability levels as to produce definite industrial 
impairment.  His thought process was logical and goal-
directed in May 1995 and March 1996, and the December 1997 
physical examination revealed normal mentation.  Although the 
veteran's global assessment function score was 40 in May 
1995, the medical evidence did not attribute the Axis I 
diagnosis of chronic dysthymia to residuals of the 
concussion.  In any event, the veteran told the December 1997 
examiner that most of his neural psychiatric symptoms had 
resolved.  The veteran drove alone to examinations, cared for 
an invalid, and completed numerous requirements to earn an 
advanced degree.  Thus, the evidence did not show an 
inability to perform occupational tasks.  Accordingly, a 30 
percent evaluation is not warranted under the new criteria.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied the claim under 
the criteria of only Diagnostic Code 9304, the veteran has 
not been prejudiced by the decision.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  


Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been claimed 
or demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997); 38 C.F.R. § 3.321(b)(1999).


ORDER

The claim of entitlement to an increased rating for residuals 
of a brain concussion, currently evaluated as 10 percent 
disabling, is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

